Order unanimously reversed and matter remitted to Onondaga County Court for a hearing in accordance with Memorandum. Memorandum: In this coram nobis proceeding the primary relief sought by appellant centered upon a statement made by him following arrest and before arraignment. Inasmuch as defendant subsequently entered a plea of guilty to one count of an indictment charging grand larceny, second degree, he may not now attack the validity of the statement. (People v. Nicholson, 11 N Y 2d 1067). In his petition, however, it was alleged that he was “talked into ” the plea of guilty by his own attorney and a named Assistant District Attorney. This allegation was elaborated upon in a reply affidavit wherein appellant charged that the so-called confession was used by an assistant prosecutor “who visited defendant at Cedar Street jail and told defendant that if he did not plead guilty (appellant) would get 20 to 40 years” on another indictment pending against him. This allegation stands undenied and requires a hearing as to the issue raised thereby. (People v. Picciotti, 4 N Y 2d 340.) (Appeal from order of Onondaga County Court denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, second degree, rendered June 29, 1961.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.